NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1278-20

YOLANDA MEDRANO,

          Plaintiff-Appellant,

v.

ROBERT C. RUGELIS,

     Defendant-Respondent.
____________________________

                   Argued November 15, 2021 – Decided November 24, 2021

                   Before Judges Fasciale and Vernoia.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Hudson County, Docket No. L-3875-18.

                   Phillip C. Wiskow argued the cause for appellant
                   (Gelman Gelman Wiskow & McCarthy, LLC,
                   attorneys; Phillip C. Wiskow, on the briefs).

                   Michael N. Aquino argued the cause for respondent
                   (Salomon & Aquino, LLC, attorneys; Michael N.
                   Aquino, on the brief).

PER CURIAM
      In this personal injury action, plaintiff appeals from two orders dated

December 1, 2020: one denying her motion to vacate an order enforcing a

purported settlement; and the other granting defendant's cross-motion to compel

plaintiff to sign a settlement release prepared by defendant's counsel. Plaintiff

contends that her previous attorney and his paralegal, who settled plaintiff's

lawsuit, were unauthorized to do so. There are no certifications from plaintiff's

previous attorney or his paralegal, and there are no signed settlement papers.

On this record, we cannot discern whether previous counsel—and his

paralegal—had authority to settle plaintiff's lawsuit.       We reverse without

prejudice, remand, and direct the judge to conduct a plenary hearing and make

appropriate findings of fact and conclusions of law.

      Plaintiff filed a personal injury lawsuit against defendant after his vehicle

struck her in a crosswalk. Plaintiff's former counsel sent two demand letters, in

October 2018 and March 2019, to defendant's counsel.             Both demanded

$250,000 to settle the case. At those times, plaintiff's lawsuit did not settle for

that amount.

      Plaintiff certified that on June 29, 2019, she advised her former counsel's

paralegal (paralegal) that her settlement demand was $500,000. Plaintiff also

certified that on August 25, 2019, she met with her former counsel and reiterated


                                                                             A-1278-20
                                        2
her settlement demand was $500,000 and that she would consider "a little less"

once her bills were finalized. From July 2019 to September 2019, settlement

negotiations ensued.

        On September 1, 2019, the paralegal e-mailed defense counsel stating that

plaintiff's then-counsel discussed defendant's counteroffer1 with plaintiff and

they were "waiting for her official response," but that "it doesn't look like she is

budging down from the demand of $250,000 still." From this e-mail, defense

counsel understood plaintiff's settlement demand was $250,000.             Plaintiff

certifies that the paralegal was never authorized to make this "counteroffer"

because, on June 29, she had told the paralegal in an e-mail that her settlement

demand was $500,000.

        On September 16, 2019, defense counsel personally conferred with

plaintiff's then-counsel and reached a settlement agreement for $250,000.

Defense counsel sent an e-mail to plaintiff's then-counsel directly, confirming

the details of their agreement.     After receiving notification from her then-

counsel's office that he had settled the case, plaintiff met with her then-counsel

to discuss the value of her injuries and "he insisted that . . . [d]efendant's

$250,000 offer was the best offer [she] was going to receive." Plaintiff alleges


1
    On appeal, the parties do not identify the amount of this counteroffer.
                                                                              A-1278-20
                                         3
she advised her then-counsel that $250,000 was not a fair offer, and in response,

her then-counsel cautioned that she could receive a smaller award if they were

to go to trial.

       Nevertheless, on September 21, the paralegal e-mailed defense counsel

that "[plaintiff] is ready to sign as soon as you have the release ready." Then,

on October 12, the paralegal e-mailed defense counsel representing that plaintiff

"rescinded accepting the offer and wants her case reinstated" because she "is

anticipating she will need another surgery and does not want to settle . . . prior

to confirming." In a later e-mail to defense counsel, the paralegal stated that

plaintiff accepted the amount previously but changed her mind after her partner

"looked in 'google' about other cases being awarded more money for the same

injuries."

       On December 13, 2019, six days before the return date for defendant's

motion to enforce the purported settlement, plaintiff certified that she received

an e-mail from her then-counsel's office that defendant had filed a motion to

enforce the settlement.    Plaintiff alleges she was not asked to provide a

certification detailing her settlement discussions with her then-counsel or

paralegal or explain to the judge that she never authorized the $250,000

settlement.


                                                                            A-1278-20
                                        4
      On December 20, 2019, the motion judge heard oral argument on the

motion to enforce the alleged settlement between the parties.              During the

hearing, an attorney from her then-counsel's office, argued there was

"ambiguity" in the e-mails from the negotiations and that the paralegal may have

"misspoke with th[e] dollar amount" because there was "inconsistency." On that

day, the motion judge granted the motion to enforce the settlement and found

the settlement to be "completely straightforward." The motion judge ruled there

was no issue of material fact that would require a plenary hearing, as there was

a settlement on September 16, which was "further confirmed by an e[-]mail by

defense counsel, further confirmed by agreed upon release that was sent to

plaintiff's counsel, and that thereafter . . . plaintiff rescinded the offer for her

own reasons." Plaintiff then hired new counsel, who moved to vacate the order

under Rule 4:50-1. That led to the judge entering the orders under review.

      On appeal, plaintiff argues the motion judge erred in concluding there were

no material issues of fact as to whether there was a settlement between the parties.

Plaintiff maintains a settlement never existed because she never authorized her

former counsel to demand and then accept $250,000 to settle the case. Plaintiff

contends that because her prior counsel failed to advise the motion judge that

plaintiff did not give authorization to settle for that amount, this court should remand


                                                                                 A-1278-20
                                           5
for a plenary hearing to give plaintiff an opportunity to demonstrate there was no

authorization.

      "A settlement agreement between parties to a lawsuit is a contract." Nolan v.

Lee Ho, 120 N.J. 465, 472 (1990). "The '[i]nterpretation and construction of a

contract is a matter of law for the court subject to de novo review.'" Kaur v. Assured

Lending Corp., 405 N.J. Super. 468, 474 (App. Div. 2009) (alteration in original)

(quoting Spring Creek Holding Co. v. Shinnihon U.S.A. Co., 399 N.J. Super. 158,

190 (App. Div. 2008)). Thus, a trial judge's "interpretation of the law and the legal

consequences that flow from established facts are not entitled to any special

deference." Alfano v. BDO Seidman, LLP, 393 N.J. Super. 560, 573 (App. Div.

2007) (quoting Manalapan Realty, L.P. v. Twp. Comm., 140 N.J. 366, 378 (1995)).

      The standard for reviewing a contested motion to enforce a settlement is

the same as a motion for summary judgment. Amatuzzo v. Kozmiuk, 305 N.J.

Super. 469, 474-75 (App. Div. 1997). The judge should hold a plenary hearing

"to establish the facts unless the available competent evidence, considered in a

light most favorable to the non-moving party, is insufficient to permit the judge,

as a rational factfinder, to resolve the disputed factual issues in favor of the non-

moving party." Ibid. (citing Brill v. Guardian Life Ins. Co., 142 N.J. 520, 540

(1995)). Not every factual dispute triggers the need for a plenary hearing; a


                                                                               A-1278-20
                                          6
hearing is only required where "the evidence shows the existence of a genuine

issue of material fact." Eaton v. Grau, 368 N.J. Super. 215, 222 (App. Div.

2004). However, "trial judges cannot resolve material factual disputes upon

conflicting affidavits and certifications." Harrington v. Harrington, 281 N.J.

Super. 39, 47 (App. Div. 1995).

      "The general rule is that unless an attorney is specifically authorized by the

client to settle a case, the consent of the client is necessary." Amatuzzo, 305 N.J.

Super. at 475 (citing City of Jersey City v. Roosevelt Stadium Marina, Inc., 210 N.J.

Super. 315, 327 (App. Div. 1986)). This court in Amatuzzo explained that

             [n]egotiations of an attorney are not binding on the
             client unless the client has expressly authorized the
             settlement or the client's voluntary act has placed the
             attorney in a situation wherein a person of ordinary
             prudence would be justified in presuming that the
             attorney had authority to enter into a settlement, not just
             negotiations, on behalf of the client.

             [Ibid. (citing U.S. Plywood Corp. v. Neidlinger, 41 N.J.
             66, 74 (1963))].

      When "the client by words or conduct communicated to the adverse

attorney, engenders a reasonable belief that the attorney possesses authority to

conclude a settlement, the settlement may be enforced. However, the attorney's

words or acts alone are insufficient to cloak the attorney with apparent

authority." Id. at 475-76. "[T]he party asserting the lack of authority must

                                                                              A-1278-20
                                         7
sustain 'a heavy burden to establish that [her] attorney acted without any kind of

authority.'" Jennings v. Reed, 381 N.J. Super. 217, 231 (App. Div. 2005)

(second alteration in original) (quoting Surety Ins. Co. v. Williams, 729 F.2d

581, 583 (8th Cir. 1984)).

      In Amatuzzo, the defendant certified that he never entered into a

settlement agreement with the plaintiff and made his objections to the proposed

settlement clear to his attorney. 305 N.J. Super. at 473. The defendant alleged

he did not provide consent to the terms of an oral agreement between his attorney

and his adversary's counsel. Ibid. The defendant's attorney had sent a fax to the

opposing counsel stating the terms of the proposed settlement were "acceptable"

to the defendant.    Id. at 474.    This court concluded that the defendant's

certification was "sufficient to raise a material and substantial issue as to

whether he granted his attorney actual authority to settle." Id. at 476. We noted

that the attorney may produce testimony at a hearing to convince the judge that

there was actual authority, but a hearing was nevertheless required to "ascertain

the intent of the parties at the various critical times in the proceedings ." Id. at

474, 476.

      Plaintiff has provided certifications expressing she did not authorize her

former counsel or the paralegal to settle the case for $250,000. Plaintiff certified


                                                                              A-1278-20
                                         8
that she never authorized the paralegal to counteroffer $250,000, which the

paralegal did in an e-mail to defense counsel on September 1, 2019, stating

plaintiff was not "budging down from the demand of $250,000." In support of

her motion to vacate, plaintiff certified that one week earlier, she met with her

former counsel and told him she wanted $500,00 but "also advised [she] would

consider 'a little less.'"

       Plaintiff alleges, that sometime between August 22 and September 20,

when she heard from her former counsel's office that defendant "met [their]

number," her former counsel or the paralegal entered into an unauthorized

settlement for $250,000 without her consent.            Plaintiff's domestic partner

certified that he went with plaintiff to meet with her former counsel on August

25, and at that time, plaintiff rejected defendant's $250,000 settlement offer and

demanded $500,000. Plaintiff's partner claimed that plaintiff advised her former

counsel that she "would consider a little less once her bills/liens were finalized."

Neither plaintiff's former counsel nor the paralegal have provided certifications or

testified as to whether they received authorization from plaintiff to settle the case for

$250,000. Plaintiff never signed the release sent by defense counsel.

       Plaintiff's certification is sufficient to raise a material issue as to whether

her former counsel had authority to settle for $250,000. A plenary hearing is


                                                                                  A-1278-20
                                           9
necessary for the judge to make findings of fact as to whether there was authorization

to settle for $250,000. Like in Amatuzzo, plaintiff's former counsel may provide

any relevant testimony, including whether plaintiff authorized him to settle the case

for $250,000. 305 N.J. Super. at 476. Additionally, apparent authority must be

established through plaintiff's words or actions rather than merely those of her

former counsel. See ibid.

      Reversed without prejudice and remanded for further proceedings consistent

with this opinion. We do not retain jurisdiction.




                                                                               A-1278-20
                                        10